DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
The disclosure is objected to because of the following informalities:
The specification as filed includes numerous issues and should be reviewed in its entirety.  Here are some examples for reference:
“The optical fingerprint sensor module generates a fingerprint image by measuring leakage currents of photodiodes exposing to light reflected by a fingertip, however, a photodiode would also slightly generate leakage currents when not exposing to light, thereby having the so-called dark currents. Dark current may greatly occupy the dynamic range of the sensing result, thereby reducing the accuracy of the fingerprint image” (paragraph [0003] – emphasis added);
“The display panel 110 comprises a plurality of sensor pixels 112 and a plurality of display pixels 114, wherein sensor pixels 112 and the may be disposed on the same of different substrates. In practice, each sensor pixel 112 may comprises a plurality of transistors, a storage capacitor, and a photodiode. Each display pixel 114 may be realized by a liquid crystal pixel circuit or an organic light-emitting diode (OLED) pixel circuit. Each sensor pixel 112 is configured to sense surrounding light, and generates a sensing current according to intense of the sensed surrounding light. The sampling circuit 120 is configured to receive the sensing currents so as to generate corresponding sensing signals. In practice, the sampling circuit 120 may be realized by analog front end (AFE) circuit comprising a correlated double sampling (CDS) circuits, a charge amplifier circuits, and a single to differential amplifiers. The sensor pixels 112 and the display pixels 114 may be staggered arrangement (e.g., as a chess board pattern), but this disclosure is not limited thereto (paragraph [0020] – emphasis added); and
“Reference is made to FIGS. 2 and 3, in operation S202, the object identifying circuit 130 identifies a location of a contact area 330 with which the display panel 110 contacts an object to be identified 340 (e.g., a fingertip of a user) according to output of the sampling circuit 120. In this embodiment, the display panel 110 may remain in a sleep mode in operation S202 and thus the display pixels 114 need not to emit” (paragraph [0024] – emphasis added); and
“In some embodiments, the object identifying circuit 130 may instruct the display panel 110 to display at least one anti-spoofing pattern SA in operation S504. The at least one anti-spoofing pattern SA is configured to detect heart beats of a user. The at least one anti-spoofing pattern SA may be configured to surround the black pattern BPb as shown in FIG. 6B, or the at least one anti-spoofing pattern SA may be configured to be surrounded by the black pattern BPb but surround the contact area 330. The at least one anti-spoofing pattern SA may have colors different from the black pattern BPb, such as green or red.” (paragraph [0035] – emphasis added.  Examiner notes Fig. 6B includes item AS (i.e., anti-spoofing) and believes the specification is incorrect).

Appropriate correction is required.


Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claims 1, 7 and 10 recite “generating a plurality of second sensing signals of a plurality of second sensor pixels of the display panel arranged in a contact area with which the display panel contacting an object to be identified
Claims 2-6, 8, 9 and 11-15 are dependent on claims 1, 7 and 10, respectively, and objected to for substantially the same reasons, discussed above.  

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (USPN 2018/0005005).

With respect to claim 1, He teaches an object identifying method, suitable for an object identifying circuit configured to be disposed under a display panel, comprising (Figs. 1-12): 
displaying a black pattern by the display panel (Fig. 12 and paragraphs [0072] and [0083] teach a display frame where light is turned off, i.e., dark/black is displayed); 
generating a plurality of first sensing signals of a plurality of first sensor pixels of the display panel arranged in the black pattern (Fig. 12 and paragraphs [0072] and [0083] teach sensing in a display frame where light is turned off, i.e., dark/black is displayed); 
generating a plurality of second sensing signals of a plurality of second sensor pixels of the display panel arranged in a contact area with which the display panel contacting an object to be identified (Fig. 12 and paragraphs [0072] and [0083] teach sensing in a second display frame where light is turned on); 
adjusting voltage levels of the plurality of second sensing signals according to the plurality of first sensing signals (Fig. 12 and paragraphs [0072] and [0083] teach adjusting the fingerprint signals based on the dark/black display.  Paragraph [0148] teaches the optical sensor results in a voltage signal); and 
generating an image corresponding to the object to be identified from the adjusted plurality of second sensing signals (Fig. 12 and paragraphs [0072] and [0083] teach generating an image from the compensated signal). 

With respect to claim 2, He teaches the object identifying method of claim 1, discussed above, wherein when displaying the black pattern, a plurality of display pixels arranged in an active area of the display panel are configured to provide a lowest gray level to form the black pattern filling up the active area (He, Fig. 12 and paragraphs [0072] and [0083] teach adjusting the fingerprint signals based on the dark/black display.  Examiner notes a reasonably broad interpretation of the lowest gray . 
With respect to claim 3, He teaches the object identifying method of claim 2, discussed above, further comprising: 
identifying a location of the contact area, wherein the plurality of first sensor pixels are arranged in the contact area, and the plurality of first sensor pixels are the same or different from the plurality of second sensor pixels (He, Figs. 4A and 6A.  The claim does not require any specific identifying a location and a reasonably broad interpretation includes the sensing zone of He). 
With respect to claim 4, He teaches the object identifying method of claim 1, discussed above, further comprising: 
identifying a location of the contact area, wherein the black pattern surrounds the contact area (He, Figs. 4A and 6A.  The claim does not require any specific identifying a location and a reasonably broad interpretation includes the sensing zone of He). 
Claim 10, an object identifying circuit, corresponds to and is analyzed and rejected for substantially the same reasons as the object identifying of Claim 1, discussed above.

The further limitations of claims 11-13 are rejected for substantially the same reasons as claims 2-4, discussed above.
*Examiner notes the rejections below are organized by 1) number of references followed by 2) numerical order.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (USPN 2018/0005005) in view of Galor et al. (USPN 2012/0223882).

With respect to claim 5, He teaches the object identifying method of claim 4, discussed above, further comprising anti-spoofing (He, paragraph [0120]).  
However, He fails to expressly teach further comprising: displaying at least one anti-spoofing pattern surrounding the contact area or surrounding both of the black pattern and the contact area, wherein the at least one anti-spoofing pattern and the black pattern have different colors (Examiner notes He, paragraph [0120] teaches anti-spoofing capability but does not provide any pattern surrounding a contact area). 
Galor teaches a known technique providing a ring cursor with a pattern surrounding a contact area with a different color (Fig. 9 and paragraphs [0103]-[0111]).

Galor’s known technique of providing a ring cursor with a pattern surrounding a contact area with a different color would have been recognized by one skilled in the art as applicable to the base process/product of He and the results would have been predictable and resulted in displaying at least one anti-spoofing pattern surrounding the contact area or surrounding both of the black pattern and the contact area, wherein the at least one anti-spoofing pattern and the black pattern have different colors which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

	The further limitations of claim 14 are rejected for substantially the same reasons as claim 5, discussed above.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (USPN 2018/0005005) in view of Williams et al. (USPN 7,861,934).

With respect to claim 6, He teaches the object identifying method of claim 1, discussed above, wherein the plurality of second sensing signals are adjusted, according to the plurality of first sensing signals (He, Fig. 12 and paragraphs [0072] and [0083]) .
However, He fails to expressly teach wherein the plurality of second sensing signals are adjusted, according to the plurality of first sensing signals, before the plurality of second sensing signals are processed by an analog-to-digital converter (ADC) (emphasis added) (Examiner notes He is silent on the specific processing of the signals but does teach usage of an ADC in paragraph [0143]).
Williams teaches a known technique for optical sensors removing pattern noise before digitization using an ADC (Col. 7, lines 5-21).
He teaches a base process/product of adjusting sensing signals which the claimed invention can be seen as an improvement in that the plurality of second sensing signals are adjusted, according to the plurality of first sensing signals, before the plurality of second sensing signals are processed by an analog-to-digital converter 
Williams’ known technique of removing pattern noise before digitization using an ADC would have been recognized by one skilled in the art as applicable to the base process/product of He and the results would have been predictable and resulted in a device where the plurality of second sensing signals are adjusted, according to the plurality of first sensing signals, before the plurality of second sensing signals are processed by an analog-to-digital converter (ADC) which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (USPN 2018/0005005) in view of Borthakur et al. (USPN 10,165,211).

an object identifying method, suitable for an object identifying circuit configured to be disposed under a display panel (Figs. 1-12), comprising: 
generating a plurality of first sensing signals of a plurality of first sensor pixels of the display panel (Fig. 12 and paragraph [0083] teach sensing in a first frame to reduce or eliminate noise); 
generating a plurality of second sensing signals of a plurality of second sensor pixels of the display panel arranged in a contact area with which the display panel contacting an object to be identified (Fig. 12 and paragraphs [0072] and [0083] teach sensing in a second display frame to identify contact); 
adjusting voltage levels of the plurality of second sensing signals according to the plurality of first sensing signals (Fig. 12 and paragraph [0083] teaches adjusting the fingerprint signals based on the first scan.  Paragraph [0148] teaches the optical sensor results in a voltage signal); and 
generating an image corresponding to the object to be identified from the adjusted plurality of second sensing signals (Fig. 12 and paragraph [0083] teaches generating an image from the compensated signal). 
However, He fails to expressly teach generating a plurality of first sensing signals of a plurality of first sensor pixels of the display panel, wherein the plurality of first sensor pixels are covered by a display border of the electronic apparatus (emphasis added).
Borthakur teaches a known technique to compensate for background noise by using sensor pixels covered by a display border (Figs. 1-10 and Col. 6, line 50-Col. 7, 
He teaches a base process/product of object identification by capturing a first frame to reduce or eliminate noise which the claimed invention can be seen as an improvement in that the technique includes generating a plurality of first sensing signals of a plurality of first sensor pixels of the display panel, wherein the plurality of first sensor pixels are covered by a display border of the electronic apparatus.  Borthakur teaches a known technique of compensating for background noise by using sensor pixels covered by a display border that is comparable to the base process/product.
Borthakur’s known technique of compensating for background noise by using sensor pixels covered by a display border would have been recognized by one skilled in the art as applicable to the base process/product of He and the results would have been predictable and resulted in generating a plurality of first sensing signals of a plurality of first sensor pixels of the display panel, wherein the plurality of first sensor pixels are covered by a display border of the electronic apparatus which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready 
	
	With respect to claim 9, He in view of Borthakur teach the object identifying method of claim 7, discussed above, wherein the plurality of first sensor pixels are isolated from light (Borthakur, Figs. 1-12.  At least Fig. 3, items 20C, 42 and 48 and Col. 6, line 58–Col. 7, line 27 teach light blocking metal layers and a light shield are used to isolate the black pixels from light).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (USPN 2018/0005005) in view of Borthakur et al. (USPN 10,165,211) and further in view of Williams et al. (USPN 7,861,934).

The further limitations of claim 8 are rejected for substantially the same reasons as claim 6, discussed above.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Wang et al. (USPN 2019/0362121) teaches display of a dark screen to compensate for dark current;
Stanton et al. (USPN 6,448,544), Olmstead (USPN 2010/0237149), Cok et al. (USPN 2010/0201275) and Klein et al. (USPN 2017/0303830) teach a dark image baseline/calibration;
Vetsuypens et al. (USPN 2013/0278147) teaches ambient light calibration using a sensor in the bezel cover;
No et al. (USPN 2018/0101259) teaches fingerprint sensor compensation;
Imai et al. (USPN 2007/0182723) teaches fingerprint sensor calibration;
Beck et al. (USPN 2016/0173794), Chang et al. (USPN 2010/0295821), Yoshimoto et al. (USPN 2010/0225617) and Miyazaki et al. (USPN 2011/0291993) teach dark current compensation in an optical sensor; and
Hargreaves (USPN 2020/0321377), Baharav et al. (USPN 2004/0208348) and Chang (USPN 2020/0285829) teach fingerprint signal modification before it is sent to an ADC.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623